In an action by a servant against her employer to recover damages for injuries sustained in tripping over the master’s dog, while plaintiff was engaged in her work about the employer’s domicile, judgment has been entered dismissing the complaint on the ground that it fails to state facts sufficient to constitute a cause of action. Plaintiff appeals. Order dismissing the complaint and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements to the respondent. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. [166 Mise. 707.]